Oassoday, O. J.
This case is quite similar in its facts and the points presented to the case of Hansen v. Allen, ante, p. 61, 93 N. W. 805. In this case, however, it is admitted that before the commencement of this action the plaintiff *95notified tbe defendant in writing that be bad been induced to sign tbe written contract by fraud practiced upon bim by tbe defendant’s agent, and that be demanded tbe immediate return of tbe money paid on tbe contract, with interest from December 7, 1899, and $6.75 for taxes paid on tbe same; and thereby offered to give to tbe defendant a good and sufficient deed, releasing all tbe right, title, interest, and claim which tbe plaintiff had received from tbe defendant in and to the land. Tbe questions in dispute are almost wholly questions of fact. Tbe findings of tbe court are amply supported by competent evidence. No good purpose would be served by discussing tbe evidence in detail. No such discussion is attempted in tbe brief of counsel. Nor is there any necessity for considering again tbe questions determined in tbe Hansen Case. Tbe contention that tbe representations of Hennemas to tbe location of tbe lines were matters of opinion, and not of fact, is without foundation. Tbe contention that tbe plaintiff was bound to know that tbe descriptions of lands furnished to bim by ITennen were not tbe lands shown to him by Hen-nen is also without foundation.
Tbe case at bar differs from tbe Hansen Case in,one particular. It is here claimed that in tbe transaction complained of tbe plaintiff purchased “277 acres of land, namely, lots 3 and 4, lying north of Silver Lake, and in addition thereto the 200 acres” mentioned, 100 acres of which is described in tbe contract with this plaintiff, and tbe other 100 acres of which is described in tbe contract with Grue (tbe plaintiff in the other action) ; and that tbe plaintiff (Nelson) only offered to redeed to tbe defendant the 100 acres described in his .contract. Tbe same contention is made as to tbe 100 acres described in tbe Grue contract. The claim of tbe defendant is that Nelson purchased all tbe lands as a single transaction. It is true tbe negotiations of the defendant and bis agent were all with tbe plaintiff Nelson, who acted for himself and Grue, and tbe false representations were all made to Nelson. *96But the transaction, as finally concluded, consisted of three parts, each separate and distinct from the other: One part consisted of the written contract with Nelson for the 100 acres of land therein described, and no other land is mentioned or referred to in that contract. Another part consisted of the written contract with Grue, for the 100 acres of land therein described, and no other land is mentioned or referred to in that contract. The other part of the transaction consisted of the purchase of the two lots, 3 and 4 — containing 77 acres — situated north of the lake, and which Nelson bought for his wife, and paid for the same in cash, and for that reason got the land fifty cents an acre cheaper than he would if he had bought the same on credit. The defendant gave a deed of the two lots at the time, and the plaintiff saw the lots at the time of such purchase, and makes no claim of any fraud in the purchase of those lots. Such being the facts, the plaintiff was not required to reconvey, nor offer to recon-vey, any lands not described in his contract.
There was no error in requiring the defendant to pay interest on the $200 from the time of payment, nor in requiring him to repay the taxes on the land paid by the plaintiff. Hansen v. Allen, ante, p. 61, 93 N. W. 805. We find no reversible error in the record.
By the Court. — The judgment of the circuit court is affirmed.